 


109 HR 2873 IH: Albuquerque Biological Park Title Clarification Act
U.S. House of Representatives
2005-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2873 
IN THE HOUSE OF REPRESENTATIVES 
 
June 13, 2005 
Mrs. Wilson of New Mexico introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To clear title to certain real property in New Mexico associated with the Middle Rio Grande Project, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Albuquerque Biological Park Title Clarification Act.
2.Purpose The purpose of this Act is to direct the Secretary of the Interior to issue a quitclaim deed conveying any right, title, and interest the United States may have in and to Tingley Beach or San Gabriel Park to the City, thereby removing the cloud on the City’s title to these lands.
3.DefinitionsIn this Act:
(1)CityThe term City means the City of Albuquerque, New Mexico.
(2)Middle Rio Grande conservancy districtThe terms Middle Rio Grande Conservancy District and MRGCD mean a political subdivision of the State of New Mexico, created in 1925 to provide and maintain flood protection and drainage, and maintenance of ditches, canals, and distribution systems for irrigation and water delivery and operations in the Middle Rio Grande Valley.
(3)Middle Rio Grande ProjectThe term Middle Rio Grande Project means the works associated with water deliveries and operations in the Rio Grande basin as authorized by the Flood Control Act of 1948 (Public Law 80–858; 62 Stat. 1175) and the Flood Control Act of 1950 (Public Law 81–516; 64 Stat. 170).
(4)San Gabriel ParkThe term San Gabriel Park means the tract of land containing 40.2236 acres, more or less, situated within Section 12 and Section 13, T10N, R2E, N.M.P.M., City of Albuquerque, Bernalillo County, New Mexico, and described by New Mexico State Plane Grid Bearings (Central Zone) and ground distances in a Special Warranty Deed conveying the property from MRGCD to the City, dated November 25, 1997.
(5)Tingley BeachThe term Tingley Beach means the tract of land containing 25.2005 acres, more or less, situated within Section 13 and Section 24, T10N, R2E, N.M.P.M., City of Albuquerque, Bernalillo County, New Mexico, and described by New Mexico State Plane Grid Bearings (Central Zone) and ground distances in a Special Warranty Deed conveying the property from MRGCD to the City, dated November 25, 1997.
4.Clarification of property interest
(a)Required actionThe Secretary of the Interior shall issue a quitclaim deed conveying any right, title, and interest the United States may have in and to Tingley Beach and San Gabriel Park to the City.
(b)TimingThe Secretary shall carry out the action in subsection (a) as soon as practicable after the date of enactment of this title and in accordance with all applicable law.
(c)No additional paymentThe City shall not be required to pay any additional costs to the United States for the value of San Gabriel Park and Tingley Beach.
5.Other rights, title, and interests unaffected
(a)In generalExcept as expressly provided in section 4, nothing in this Act shall be construed to affect any right, title, or interest in and to any land associated with the Middle Rio Grande Project.
(b)Ongoing litigationNothing contained in this Act shall be construed or utilized to affect or otherwise interfere with any position set forth by any party in the lawsuit pending before the United States District Court for the District of New Mexico, No. CV 99–1320 JP/RLP–ACE, entitled Rio Grande Silvery Minnow v. John W. Keys, III, concerning the right, title, or interest in and to any property associated with the Middle Rio Grande Project. 
 
